

117 HR 1760 IH: Carbon Capture Modernization Act
U.S. House of Representatives
2021-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1760IN THE HOUSE OF REPRESENTATIVESMarch 10, 2021Mr. McKinley (for himself, Ms. Sewell, Mr. Armstrong, Ms. Cheney, Mrs. Miller of West Virginia, Mr. Mooney, Mr. Stauber, and Mr. Veasey) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to modify the qualifying advanced coal project credit, and for other purposes.1.Short titleThis Act may be cited as the Carbon Capture Modernization Act.2.Modifications of qualifying advanced coal project credit(a)Sequestration requirement for certain equipmentSection 48A(e)(1)(G) of the Internal Revenue Code of 1986 is amended by inserting and 60 percent in the case of an application for a reallocation of credits under subsection (d)(4) with respect to an electrical generating unit in existence on October 3, 2008 after under subsection (d)(4).(b)Nameplate generating capacity requirementSection 48A(e)(1)(C) of such Code is amended by striking 400 megawatts and inserting 200 megawatts.(c)Advanced coal-Based generation technology requirements(1)In generalSection 48A(f)(1) of such Code is amended by striking generation technology if— and all that follows through the unit is designed and inserting generation technology if the unit is designed.(2)Conforming amendmentsSection 48A(f) is amended—(A)by striking all that precedes the purpose of this section and inserting the following:(f)Advanced coal-Based generation technologyFor,(B)by striking in subparagraph (B) in the second sentence and inserting in this subsection, and(C)by striking paragraphs (2) and (3).(d)Performance requirements in case of best available control technologySection 48A(f) of such Code, as amended by this Act, is amended by adding at the end the following: In the case of a retrofit of a unit which has undergone a best available control technology analysis after August 8, 2005, with respect to the removal or emissions of any pollutant which is SO2 or NOx, the removal or emissions design level with respect to such pollutant shall be the level determined in such analysis..(e)Clarification of reallocation authoritySection 48A(d)(4) of the Internal Revenue Code of 1986 is amended—(1)in subparagraph (A)—(A)by striking Not later than 6 years after the date of enactment of this section, the and inserting The, and(B)by inserting and every 6 months thereafter until all credits available under this section have been allowed after the date which is 6 years after the date of enactment of this section,(2)in subparagraph (B)—(A)by striking may reallocate credits available under clauses (i) and (ii) of paragraph (3)(B) and inserting shall reallocate credits remaining available under paragraph (3),(B)by striking or at the end of clause (i), and(C)by striking clause (ii) and inserting the following:(ii)any applicant for certification which submitted an accepted application has subsequently failed to satisfy the requirements under paragraph (2)(D), or(iii)any certification made pursuant to paragraph (2) has been revoked pursuant to paragraph (2)(E)., and(3)in subparagraph (C)—(A)by striking clause (i) or (ii) of paragraph (3)(B) and inserting paragraph (3),(B)by striking is authorized to and inserting shall, and(C)by striking an additional program and inserting additional programs.(f)Effective date(1)In generalExcept as provided in paragraph (2), the amendments made by this section shall apply to allocations and reallocations after the date of the enactment of this Act.(2)ReallocationThe amendments made by subsection (e) shall apply to credits remaining available under section 48A(d)(3) of the Internal Revenue Code of 1986 on the date of the enactment of this Act.